IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2021 Term
                                _______________

                                  No. 19-0428                            FILED
                                _______________                        April 8, 2021
                                                                         released at 3:00 p.m.
                                                                     EDYTHE NASH GAISER, CLERK
                          STATE OF WEST VIRGINIA,                    SUPREME COURT OF APPEALS

                           Plaintiff Below, Respondent                    OF WEST VIRGINIA




                                        v.

                            JEFFREY ALAN SNYDER
                            Defendant Below, Petitioner

      ____________________________________________________________

                   Appeal from the Circuit Court of Roane County
                            The Honorable Anita Ashley
                            Criminal Action No. 18-F-61

                       REVERSED AND REMANDED
      ____________________________________________________________

                            Submitted: February 9, 2021
                               Filed: April 8, 2021

    Clinton W. Smith, Esq.                   Patrick Morrisey, Esq.
    Law Office of Clinton W. Smith           Attorney General
    Charleston, West Virginia                Benjamin J. Yancey, III, Esq.
    Counsel for Petitioner                   Assistant Attorney General
                                             Jessica A. Lee, Esq.
                                             Charleston, West Virginia
                                             Counsel for Respondent




JUSTICE WALKER delivered the Opinion of the Court.

JUSTICE ARMSTEAD concurs, in part, and dissents, in part, and reserves the right to
file a separate opinion.
                              SYLLABUS BY THE COURT

              1.     “When reviewing a ruling on a motion to suppress, an appellate

court should construe all facts in the light most favorable to the State, as it was the

prevailing party below. Because of the highly fact-specific nature of a motion to

suppress, particular deference is given to the findings of the circuit court because it had

the opportunity to observe the witnesses and to hear testimony on the issues. Therefore,

the circuit court’s factual findings are reviewed for clear error.” Syllabus Point 1, State v.

Lacy, 196 W. Va. 104, 468 S.E.2d 719 (1996).



              2.     “In contrast to a review of the circuit court’s factual findings, the

ultimate determination as to whether a search or seizure was reasonable under the Fourth

Amendment to the United States Constitution and Section 6 of Article III of the West

Virginia Constitution is a question of law that is reviewed de novo. Similarly, an

appellate court reviews de novo whether a search warrant was too broad. Thus, a circuit

court’s denial of a motion to suppress evidence will be affirmed unless it is unsupported

by substantial evidence, based on an erroneous interpretation of the law, or, based on the

entire record, it is clear that a mistake has been made.” Syllabus Point 2, State v. Lacy,

196 W. Va. 104, 468 S.E.2d 719 (1996).



              3.     The authority granted to law enforcement officers serving domestic

violence emergency protective orders to accept the surrender of firearms under a civil


                                              i
proceeding, West Virginia Code § 48-27-403 (2006), is not equivalent to search-and-

seize authority under search warrants in criminal matters. So, an officer’s use of a

domestic violence emergency protective order as a de facto search warrant infringes on

Fourth Amendment protections unless some other exception to the warrant requirement

applies to validate the search.



              4.     “‘The general rule is that the voluntary consent of a person who

owns or controls premises to a search of such premises is sufficient to authorize such

search without a search warrant, and that a search of such premises, without a warrant,

when consented to, does not violate the constitutional prohibition against unreasonable

searches and seizures.’ Syllabus Point 8, State v. Plantz, 155 W.Va. 24, 180 S.E.2d 614

(1971), overruled in part on other grounds by State ex rel. White v. Mohn, 168 W.Va.

211, 283 S.E.2d 914 (1981).” Syllabus Point 22, State v. Ladd, 210 W. Va. 413, 557

S.E.2d 820 (2001).



              5.     “Consent to search may be implied by the circumstances

surrounding the search, by the person’s prior actions or agreements, or by the person’s

failure to object to the search. Thus, a search may be lawful even if the person giving

consent does not recite the talismanic phrase: ‘You have my permission to search.’”

Syllabus Point 1, State v. Flippo, 212 W. Va. 560, 575 S.E.2d 170 (2002).




                                           ii
             6.     “‘Searches conducted outside the judicial process, without prior

approval by judge or magistrate, are per se unreasonable under the Fourth Amendment

and Article III, Section 6 of the West Virginia Constitution—subject only to a few

specifically established and well-delineated exceptions. The exceptions are jealously and

carefully drawn, and there must be a showing by those who seek exemption that the

exigencies of the situation made that course imperative.’ Syllabus Point 1, State v.

Moore, 165 W. Va. 837, 272 S.E.2d 804 (1980), overruled in part on other grounds by

State v. Julius, 185 W. Va. 422, 408 S.E.2d 1 (1991).” Syllabus Point 20, State v. Ladd,

210 W. Va. 413, 557 S.E.2d 820 (2001).



             7.     “Property observed during an illegal or improper search cannot be

subsequently seized pursuant to a lawful search warrant which was based solely upon

observations made during the illegal search.” Syllabus Point 2, State v. Stone, 165 W. Va.

266, 268 S.E.2d 50, (1980) overruled in part on other grounds by State v. Julius, 185 W.

Va. 422, 408 S.E.2d 1 (1991).




                                            iii
WALKER, Justice:

              Jeffrey Alan Snyder appeals an order denying his motion to suppress

evidence that he contends was the fruit of an illegal entry and search of his home. Law

enforcement officers went to Mr. Snyder’s home to serve a domestic violence emergency

protective order (EPO). While the EPO prohibited Mr. Snyder from possessing firearms

and provided for the surrender of firearms to the officer serving it, the officers interpreted

the EPO as a search warrant permitting them to enter and search Mr. Snyder’s home for

weapons.    When the officers entered the home, they smelled marijuana and did a

protective sweep of the premises, which included a pat down of Mr. Snyder and those in

his home. The pat down and protective sweep yielded methamphetamine and a home

growth marijuana operation, and that evidence prompted law enforcement officers to then

seek an actual search warrant for Mr. Snyder’s home.



              We conclude that an EPO is not a de facto search warrant: the statute

authorizing EPOs and procedures for issuance of an EPO do not meet the probable cause

standards necessary to issue a search warrant compliant with the Fourth Amendment of

the United State Constitution and Article III, Section 6 of the West Virginia Constitution.

Here, the State relied exclusively on the EPO to justify its entry into Mr. Snyder’s home

below. So, we conclude that no exception to the warrant requirement applies under these

facts to otherwise validate the entry and search of Mr. Snyder’s home. Because the

circuit court erred in denying Mr. Snyder’s motion to suppress this evidence, we reverse



                                              1
the circuit court’s April 3, 2019 conviction and sentencing order and remand the case for

further proceedings.



                 I.     FACTUAL AND PROCEDURAL BACKGROUND

               On March 27, 2018, Mr. Snyder’s ex-wife filed an ex parte petition in the

Magistrate Court of Kanawha County for an EPO against him. The magistrate court

issued the EPO the same day. 1 The EPO form has boxes where the court may indicate

whether there are firearms involved or firearms present on the property, but neither were

marked. As to firearms, the form EPO orders that “Respondent shall surrender any and

all firearms and ammunition possessed or owned by the Respondent to the law

enforcement officer serving this Order.” 2 It further puts the Respondent on notice that

possession of firearms, whether properly licensed or not, while a protective order is in

effect may result in criminal liability. 3



               Because Mr. Snyder was living in Amma, West Virginia, the EPO was

transferred from Kanawha County to Roane County, for service by the Roane County


       1
         After issuing the EPO, the magistrate court transferred the petition to family
court for hearing on April 2, 2018. Mr. Snyder’s ex-wife failed to appear for the hearing,
so the family court denied the domestic violence protective order and terminated the
EPO.
       2
          Correlative with that directive is the authorization for the law enforcement
officer serving the EPO to receive the firearms and ammunition.
       3
         See W. Va. Code § 48-27-502 (2006). In 2018, shortly after Mr. Snyder’s arrest,
this code provision was amended stylistically.

                                             2
Sheriff’s Department. Sheriff L. Todd Cole alleges he spoke with Mr. Snyder’s ex-wife

who informed him that Mr. Snyder had several guns in the residence and that she

believed him to be using methamphetamine. Sheriff Cole and three other officers went to

serve the EPO at Mr. Snyder’s residence on March 28, 2018. Sheriff Cole alleges that he

knocked on the door of Mr. Snyder’s home and Mr. Snyder opened the door, at which

point Sheriff Cole informed Mr. Snyder that an order of protection had been issued

against him. Sheriff Cole states that it was raining, which is one of the reasons he

stepped inside the residence. While Sheriff Cole alleges he asked to come in before

stepping inside, he does not allege that Mr. Snyder told him he could come inside or

otherwise answered or gestured for him to do so.



              Sheriff Cole stepped into the residence, claiming that the EPO ordered him

to seize all firearms while serving the order. Sheriff Cole later testified that he intended

to enter the residence, with or without Mr. Snyder’s consent, and to search all places

where a two-to-three-inch gun could be found pursuant to the EPO. After entering, he

smelled marijuana and saw another individual in the home. That prompted Sheriff Cole

and the other officers to pat down both Mr. Snyder and the other individual for officer

safety, and a small baggie of white powder consistent with methamphetamine was found

in Mr. Snyder’s pocket. Upon learning that there was another person upstairs in the

home, Sheriff Cole and the other officers performed a protective sweep, and while doing

so observed marijuana plants and other items in the home consistent with an indoor

marijuana growth operation.

                                             3
              Mr. Snyder was arrested and transported to the Sheriff’s Department.

While other officers secured the home, Sheriff Cole filed a complaint and affidavit for a

search warrant for Mr. Snyder’s residence. The search warrant was issued and officers

found more items consistent with a growth operation, THC extraction, and distribution

practices in the residence. Mr. Snyder was later indicted for one count of manufacturing

a controlled substance (marijuana), and one count of possession with intent to deliver a

controlled substance (marijuana).



              Mr. Snyder filed a motion to suppress all evidence derived from the search

of his home, arguing the entry and search violated his Fourth Amendment rights. The

circuit court disagreed, and denied the motion to suppress, finding that the “[EPO] further

required the Roane County Sheriff to seize any firearms at the time of the service of the

[EPO][,]” and that “law enforcement was legally in the home of the Defendant when a

strong odor of marijuana was observed and a bucket of green marijuana was observed in

plain view during a protective sweep of the home.”



              After the court’s ruling, Mr. Snyder agreed to plead guilty to manufacturing

a controlled substance (marijuana), while preserving his right to appeal the circuit court’s

order denying the motion to suppress evidence from the search. 4




       4
        See W. Va. R. Crim. P. 11(a)(2). See also State v. Legg, 207 W. Va. 686, 690,
536 S.E.2d 110, 114 (2000) (discussing conditional plea agreements in context of illegal
                                             4
                                II.    STANDARD OF REVIEW

                 This Court undertakes a multi-faceted standard of appellate review of a

motion to suppress: “we take the facts in the light most favorable to the State, review the

circuit court’s factual findings for clear error, and conduct a de novo review of the

determination of whether the search or seizure violated the Fourth Amendment.” 5 That

standard is derived from syllabus points 1 and 2 of State v. Lacy:

                         When reviewing a ruling on a motion to suppress, an
                 appellate court should construe all facts in the light most
                 favorable to the State, as it was the prevailing party below.
                 Because of the highly fact-specific nature of a motion to
                 suppress, particular deference is given to the findings of the
                 circuit court because it had the opportunity to observe the
                 witnesses and to hear testimony on the issues. Therefore, the
                 circuit court’s factual findings are reviewed for clear error.[6]

                        In contrast to a review of the circuit court’s factual
                 findings, the ultimate determination as to whether a search or
                 seizure was reasonable under the Fourth Amendment to the
                 United States Constitution and Section 6 of Article III of the
                 West Virginia Constitution is a question of law that is
                 reviewed de novo. Similarly, an appellate court reviews de
                 novo whether a search warrant was too broad. Thus, a circuit
                 court’s denial of a motion to suppress evidence will be
                 affirmed unless it is unsupported by substantial evidence,
                 based on an erroneous interpretation of the law, or, based on
                 the entire record, it is clear that a mistake has been made.[7]




search and seizure allegations). The circuit court suspended the imposition of a prison
sentence in favor of five years of probation.
       5
           State v. Deem, 243 W. Va. 671 , 849 S.E.2d 918, 923 (2020).
       6
           Syl. Pt. 1, State v. Lacy, 196 W. Va. 104, 468 S.E.2d 719 (1996).
       7
           Id. at syl. pt 2.

                                                5
              Applying that standard, we turn to our analysis as to whether the search

conducted at Mr. Snyder’s home runs afoul of the Fourth Amendment’s proscription

against unreasonable search and seizure.



                                       III.   ANALYSIS

              The Fourth Amendment to the United States Constitution, 8 and the

correlative provision of the West Virginia State Constitution, Article III, Section 6, 9

protects people against certain kinds of governmental intrusion. 10 The United States

Supreme Court has held that the physical entry of the home by law enforcement is the “

‘chief evil against which the wording of the Fourth Amendment is directed.’” 11 And this

Court has adhered to the view that the warrant procedure minimizes that sort of danger.




       8
         U.S. Const. amend. 4 (“The right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures, shall not be
violated, and no Warrants shall issue, but upon probable cause, supported by Oath or
affirmation, and particularly describing the place to be searched, and the persons or
things to be seized.”).
       9
         W. Va. Const. art. III, § 6 (“The rights of the citizens to be secure in their houses,
persons, papers and effects, against unreasonable searches and seizures, shall not be
violated. No warrant shall issue except upon probable cause, supported by oath or
affirmation, particularly describing the place to be searched, or the person or thing to be
seized.”).
       10
          Katz v. United States, 389 U.S. 347, 350-51 (1967). It has been said that “(t)he
most basic function of any government is to provide for the security of the individual and
of his property.” Miranda v. Arizona, 384 U.S. 436, 539 (1966) (White, J., dissenting).
       11
         Payton v. New York, 445 U.S. 573, 585-86 (1980) (citing United States v.
United States District Court, 407 U.S. 297, 313 (1972)).

                                              6
                  We have explained that “the touchstone of the Fourth Amendment’s

promise is ‘reasonableness,’ which generally, though not always, translates into a warrant

requirement.” 12 Those circumstances falling into that “not always” category – exceptions

to the warrant requirement – are “few[,] specifically established[,] and well-delineated.” 13

In applying those exceptions to the circumstances in which officers conducted a search

outside of the judicial process, we have discussed that “the exceptions are jealously and

carefully drawn, and there must be a showing by those who seek exemption that the

exigencies of the situation made that course imperative.” 14



                  This recitation of Fourth Amendment protections and case law related to

the search warrant requirement and exceptions thereto is oft-repeated, and its application

formulaic despite its complexity. The first inquiry is whether there was a warrant. And, if

not, is there some exception to the warrant requirement to justify the search? But, this

fact pattern departs from that conventional analysis in that the Roane County Sheriff’s

Department was acting under color of court order – technically inside judicial process –

but that order was not a search warrant.




       12
         Lacy, 196 W. Va. at 112, 468 S.E.2d at 727 (citing Vernonia School Dist. 47J v.
Acton, 515 U.S. 646 (1995)).
       13
         Syl. Pt. 20, in part, State v. Ladd, 210 W. Va. 413, 557 S.E.2d 820 (2001)
(quoting Syl. Pt. 1, State v. Moore, 165 W. Va. 837, 272 S.E.2d 804 (1980), overruled on
other grounds by State v. Julius, 185 W. Va. 422, 408 S.E.2d 1 (1991)).
       14
            Id.

                                              7
                At the suppression hearing, Sheriff Cole stated unequivocally that he

believed the EPO required him to enter Mr. Snyder’s home and to search it for all spaces

where a two-to-three-inch gun could be found, and to seize those firearms. Essentially,

the State argued below, and the circuit court agreed, that the EPO was tantamount to a

general search warrant. We do not read the statute authorizing the issuance of an EPO so

broadly, nor do we find that issuance of a de facto search warrant under the procedures

employed in obtaining an EPO is constitutionally tenable.



                West Virginia Code § 48-27-403 (2006), delineating the procedures for

EPOs, states at subsection (a) that

                [u]pon the filing of a verified petition under this article, the
                magistrate court may enter an emergency protective order as
                it may deem necessary to protect the petitioner or minor
                children from domestic violence and, upon good cause
                shown, may do so ex parte without the necessity of bond
                being given by the petitioner.

And, the statute continues, “[i]f the magistrate court determines to enter an emergency

protective order, the order shall prohibit the respondent from possessing firearms.” 15



                This statutory framework for EPOs is insufficient to justify a valid search

and seizure under the guise of a search warrant. The most obvious problem is the stark

and crucial difference between a statutory requirement that the order prohibit possession

of firearms and a statutory authorization to order a search and seizure of firearms. That


       15
            W. Va. Code § 48-27-403(a).

                                               8
is not to suggest that the magistrate court issued an infirm order; the EPO issued here

tracked the appropriate statutory language.       It ordered Mr. Snyder to surrender his

firearms and ammunition to law enforcement and informed him of the ramifications for

continued possession of firearms, but nowhere did it authorize law enforcement to seize

them, nor did it authorize a search of his home, person, outbuildings, car, or other area

where he might keep a firearm, despite Sheriff Cole’s belief to the contrary. 16



               Notwithstanding the statutory deficiencies of equating an EPO with a

search warrant, we emphasize the distinctions that arise between the two from a

procedural safeguards perspective.       The process of obtaining an EPO is a civil

proceeding, not a criminal one. With that distinction comes the loss of procedural

safeguards both implicitly and explicitly required of criminal proceedings, a different

standard of proof, and the potential for abuse of the EPO process.



               In obtaining a search warrant under Rule 41 of the West Virginia Rules of

Criminal Procedure,

               [a] warrant shall issue only on an affidavit or affidavits sworn
               to before the magistrate or a judge of the circuit court and
               establishing the grounds for issuing the warrant. If the
               magistrate or circuit judge is satisfied that grounds for the
               application exist, or that there is probable cause to believe
               that they exist, that magistrate or circuit judge shall issue a
               warrant identifying the property or person to be seized and

       16
            There is no claim that Mr. Snyder was asked to surrender his firearms and
refused.

                                              9
                naming or describing the person or place to be searched. The
                finding of probable cause may be based upon hearsay
                evidence in whole or in part. Before ruling on a request for a
                warrant the magistrate or circuit judge may require the affiant
                to appear personally and may examine under oath the affiant
                and any witnesses the affiant may produce, provided that such
                proceeding shall be taken down by a court reporter or
                recording equipment and made part of the affidavit.[17]

And importantly, a court is authorized to issue a search warrant only “upon the request of

a law enforcement officer or an attorney for the state,” 18 and that application must be

accompanied by affidavit sworn to or affirmed before the judge or magistrate that sets

forth the facts establishing the grounds for issuing the warrant. 19



                The procedure for obtaining an EPO is markedly different than the one

required for law enforcement officers to obtain a search warrant in a criminal matter. An

EPO may issue upon the filing of a petition by any person seeking relief for themselves,

on behalf of a minor or incapacitated individual, or who reported or was a witness to

domestic violence and who now feels threatened because of it. 20 Only the verified

petition of the applicant is required, and the petition need only contain “a short and plain




       17
            W. Va. R. Crim P. 41(c).
       18
            W. Va. R. Crim. P. 41(a) (emphasis added).
       19
            W. Va. Code § 62-1A-3; W. Va. R. Crim. P. 41(c).
       20
           W. Va. Code § 48-27-305 (2001). See also W. Va. Code § 48-27-304(b) (2001)
(“No person shall be refused the right to file a petition under the provisions of this
article.”).

                                              10
statement of the facts.” 21 The potential for abuse if any person may file for an EPO and,

if granted, subject the respondent to an intrusive search cannot be understated.



                 That concern weighs heavy when we consider that under the civil

framework of an EPO, no probable cause standard is applied. An EPO may issue if the

magistrate deems it necessary to protect the petitioner or minor children, and may do so

ex parte without the necessity of bond upon a showing of good cause. 22 And, if we

interpret EPOs as imputing authority to search anywhere a two-to-three-inch gun may be

found, we would circumvent the particularity required of search warrants, in which the

person or property to be searched must be specified. 23 An EPO, under the argument

advanced by the state, would authorize an open-ended search of a respondent’s person,

home, car, effects, workspace, or any other plausible place a respondent might actually or

constructively possess a firearm.




        21
             W. Va. Code § 48-27-403(a); W. Va. R. Prac. and Proc. For Domestic Violence
8(b).
        22
          Id. Clear and convincing evidence of immediate and present danger is sufficient
to constitute “good cause” under this code provision.
        23
          See syl. pt. 3, Lacy, 196 W. Va. 104, 468 S.E.2d 719 (“A search warrant must
particularly describe the place to be searched and the things or persons to be seized. In
determining whether a specific warrant meets the particularity requirement, a circuit court
must inquire whether an executing officer reading the description in the warrant would
reasonably know what items are to be seized. In circumstances where detailed
particularity is impossible, generic language is permissible if it particularizes the types of
items to be seized. When a warrant is the authority for the search, the executing officer
must act within the confines of the warrant.”).

                                             11
             Search warrant procedures and safeguards are fundamental to constitutional

protections against unreasonable search and seizure, and the statutory and procedural

framework of EPOs is not equipped to provide those same procedural safeguards so as to

comport with the Fourth Amendment or Article III, Section 6 of the West Virginia

Constitution. For these reasons, we hold that the authority granted to law enforcement

officers in serving domestic violence emergency protective orders to accept the surrender

of firearms under a civil proceeding, West Virginia Code § 48-27-403 (2006), is not

equivalent to search-and-seize authority under search warrants in criminal matters. So,

an officer’s use of an EPO as a de facto search warrant infringes on Fourth Amendment

protections unless some other exception to the warrant requirement applies to validate the

search.



             Having answered the first question as to whether the EPO gave Sheriff Cole

the authority to conduct the search in the negative, we return to our formulaic analysis

and ask, was there some exception to the warrant requirement that could justify the

search of Mr. Snyder’s person and home?



             Breaking down the search, we have two separate issues: the entry itself and

the subsequent search of the home during the protective sweep, during which the

marijuana growth operation was observed. It is undisputed that Sheriff Cole did not

smell marijuana – prompting the search of Mr. Snyder’s person – until after he stepped

into the home. It is also undisputed that until Sheriff Cole stepped into the home, there

                                           12
was no cause for a protective sweep. So, the initial inquiry is whether an exception to the

warrant required applies to constitutionally validate Sheriff Cole’s entry into Mr.

Snyder’s home in the first place.



                For the reasons discussed above, the entry into Mr. Snyder’s home was

presumptively unreasonable as Sheriff Cole was armed with an EPO to be served not a

warrant entitling the Roane County Sheriff’s Department to search and seize firearms:

                        “Searches conducted outside the judicial process,
                without prior approval by judge or magistrate, are per se
                unreasonable under the Fourth Amendment and Article III,
                Section 6 of the West Virginia Constitution—subject only to
                a few specifically established and well-delineated exceptions.
                The exceptions are jealously and carefully drawn, and there
                must be a showing by those who seek exemption that the
                exigencies of the situation made that course imperative.”
                Syllabus Point 1, State v. Moore, 165 W.Va. 837, 272 S.E.2d
                804 (1980), overruled in part on other grounds by State v.
                Julius, 185 W.Va. 422, 408 S.E.2d 1 (1991).[24]

And, given that the search at issue was of Mr. Snyder’s home, we observe that “the need

for a heightened standard of suspicion is at its zenith” 25 because “activities which take

place within the sanctity of the home merit the most exacting Fourth Amendment

protection.” 26 We have discussed that


        Syl. Pt. 20, State v. Ladd, 210 W. Va. 413, 557 S.E.2d (2001). See also Lacy,
       24

196 W. Va. at 111, 468 S.E.2d at 726 (‘“It is a ‘basic principle of Fourth Amendment
Law’ that searches and seizures inside a home without a warrant are presumptively
unreasonable.’”) (quoting Payton v. New York, 445 U.S. 573, 586, (1980)).
       25
            Lacy, 196 W. Va. at 111, 468 S.E.2d at 726.
       26
            Id. at 113, 468 S.E.2d at 728.

                                             13
              [e]xamples of recognized exceptions to the general warrant
              requirement include certain brief investigatory stops, searches
              incident to a valid arrest, seizures of items in plain view,
              searches and seizures justified by exigent circumstances,
              consensual searches, and searches in which the special needs
              of law enforcement make the probable cause and warrant
              requirements impracticable.[27]



              But, the heightened standard of suspicion is unnecessary here since the

State did not argue below that any exception to the warrant requirement applied. Indeed,

Sheriff Cole testified not once, but twice at the suppression hearing that prior to entering

the home, he did not have a search warrant, did not have an arrest warrant, was not in

pursuit, that there was no emergency existing that would have required him to go into the

house, and that he had no probable cause to believe a crime had been committed.



              Rather than seeking exemption from the warrant requirement, the State

relied exclusively on the authority of the EPO to justify the entry. 28         Sheriff Cole

testified, “[t]he order that we had from Kanawha County was for the purpose of not only

of serving, but we had – we were ordered to collect any firearms that were at the home.”

And later in the hearing, Sheriff Cole testified that it was his intention, before even

getting out of the car, to enter the home and search it for firearms. In denying the motion


       27
         Ullom v. Millers, 227 W. Va. 1, 9, 705 S.E.2d 111, 119 (2010) (citing
Warrantless Searches and Seizures, 37 Geo.L.J. Ann.Rev.Crim.Proc. 39, 40 (2008)).
       28
         As noted above, the protective sweep of the home was premised on smelling
marijuana and the presence of other individuals in the home. At this point in the analysis,
we concern ourselves only with the justifications for entering the home.

                                            14
to suppress based on its determination that the EPO legally authorized law enforcement

to be in Mr. Snyder’s home, the circuit court explained:

              Based upon the evidence presented, the Court FINDS Sheriff
              L. Todd Cole and other members of law enforcement in
              Roane County went to the home of the Defendant on March
              28, 2018 for the purpose of serving a Domestic Violence
              Protective Order issued in Kanawha County, West Virginia.
              The Court FINDS said Order further required the Roane
              County Sheriff to seize any firearms at the time of the service
              of the Order. The Court FINDS law enforcement was legally
              in the home of the Defendant when a strong odor of
              marijuana was observed and a bucket of green marijuana was
              observed in plain view during a protective sweep of the home.

There is no evidence in the record or in the language of the order that suggests the circuit

court based its conclusion that law enforcement was legally in the home on anything but

the authority of the EPO; no exception to the warrant requirement was proffered or

otherwise even presented at the suppression hearing.



              Nevertheless, on appeal to this Court, the State filed a summary response

asserting an alternative argument that an exception to the warrant requirement – implied

consent – operated to validate Sheriff Cole’s entry in addition to its contention that the

EPO justified entry to the home.       Later, at oral argument, the State abandoned its

argument that the EPO justified the entry and relied on implied consent.



              As to consent, generally, we have held:

                    “The general rule is that the voluntary consent of a
              person who owns or controls premises to a search of such
              premises is sufficient to authorize such search without a

                                            15
                search warrant, and that a search of such premises, without a
                warrant, when consented to, does not violate the
                constitutional prohibition against unreasonable searches and
                seizures.” Syllabus Point 8, State v. Plantz, 155 W.Va. 24,
                180 S.E.2d 614 (1971), overruled in part on other grounds
                by State ex rel. White v. Mohn, 168 W.Va. 211, 283 S.E.2d
                914 (1981).[29]

Or, consent may be implied by a defendant’s conduct: “[c]onsent to search may be

implied by the circumstances surrounding the search, by the person’s prior actions or

agreements, or by the person’s failure to object to the search. Thus, a search may be

lawful even if the person giving consent does not recite the talismanic phrase: ‘You have

my permission to search.’” 30



                The State’s implied consent argument is this: “although it is not evident

from his testimony during the suppression hearing, Sheriff Cole, prior to stepping into

Petitioner’s house, asked if he could come into his house.” 31 That argument is derived

from Sheriff Cole’s statement in filling out the criminal complaint against Mr. Snyder, in

which he stated, “[t]his officer asked to step inside of the residence as the order stated

that this officer had to seize all firearms at the time of service of the order.” According to

the State, Sheriff Cole having asked to enter the home and subsequently entering it gives

rise to a finding that he had implied consent to do so. And more than that, the State asks



       29
            Syl. Pt. 22, Ladd, 210 W. Va. 413, 557 S.E.2d 820.
       30
            Syl. Pt. 1, State v. Flippo, 212 W. Va. 560, 575 S.E.2d 170 (2002).
       31
            Emphasis in original.

                                              16
us to find that assumption, on its own, suffices for an exception to the warrant

requirement.



                While we view factual findings with deference to the circuit court, and

construe facts in the light most favorable to the State as the prevailing party below, 32 the

circuit court was not presented with this argument, and thus made no findings to that

effect. The criminal complaint -- specifically Sheriff Cole’s statement in the criminal

complaint that he asked to come in to Mr. Snyder’s house -- was available to the State at

the time of the suppression hearing, and yet it did not make any argument for consent

below, nor did Sheriff Cole testify at the time of the suppression hearing that he asked to

come in.



                 Regardless, the evidence of implied consent is entirely limited to Sheriff

Cole’s statement that he asked to come in.         There is no evidence that Mr. Snyder

responded to the question at all, or any evidence that Mr. Snyder constructively

responded to the question by gesturing or otherwise inviting Sheriff Cole to come inside.

Instead, we are presented with suppositions and inferences at odds with Sheriff Cole’s

unadulterated belief that he could enter Mr. Snyder’s home with or without his consent

because the EPO gave him that authority:

                Q. At that point, it was your intention to go into the house
                and search it for weapons, firearms; correct?

       32
            See syl. pt. 1, Lacy, 196 W. Va. 104, 468 S.E.2d 419.

                                              17
             A. Per the order, yes, sir.

             ...

             Q. Before you came into the house, did you tell Mr. Snyder
             you were coming into the house to search it for guns?

             A. I told him that we had a protective order, and that I had an
             order to take any guns that were in the home.

             Q. Did you tell him you were coming in to get them?

             A. Oh, I’m sure we did. It was raining, too, and that was one
             of the reasons we stepped in from outside to the inside.

             Q. At no point did Mr. Snyder have the opportunity to tell
             you no, you were not coming in?

             A. I don’t know that he has the right to tell me no with an
             order from a judge.

             Q. And if he had, you would have ignored it and went in
             anyway?

             A. We would have followed the order, yes, sir.



             At no point in the suppression hearing did Sheriff Cole state that he asked

Mr. Snyder to come inside his home. At no point in the suppression hearing did the State

or Sheriff Cole even suggest that Mr. Snyder impliedly or overtly consented to entry into

his home. The State suggested at oral argument that Mr. Snyder could have physically

prevented Sheriff Cole from entering his home if he wished to convey his lack of consent.

Given Sheriff Cole’s testimony that he had the authority to enter Mr. Snyder’s home and

would have ignored Mr. Snyder and gone in anyway had Mr. Snyder outright refused him

entry, we find that argument unpersuasive.


                                             18
              The State relied on the EPO to its own detriment when it neglected to

present any other justification for the intrusion into Mr. Snyder’s home. In doing so, the

State seemingly forgot that the burden of overcoming the presumption of illegality rests

on it, not the defendant. 33 While the State would have us affirm on an implied consent

theory or remand for further development of the implied consent question, it has

presented near-negligible evidence to support either conclusion. We are disinclined to

give the State a second bite at the apple to develop a theory available to it all along.



              Because we conclude that Sheriff Cole had no authority to enter Mr.

Snyder’s home, it follows that the evidence collected once inside is inadmissible as a fruit

of the illegal intrusion. 34 A classic fruit of the poisonous tree scenario: if Sheriff Cole

had not entered the home unlawfully, he would not have smelled marijuana, would not

have patted down Mr. Snyder, would not have heard or observed others in the home so as

to justify the protective sweep, and the home growth operation would not have been in

plain view. And, that evidence could not serve as the basis for the search warrant

obtained after the fact, as we have held that “[p]roperty observed during an illegal or

improper search cannot be subsequently seized pursuant to a lawful search warrant which



       33
          See Lacy, 196 W. Va. at 111, 468 S.E.2d at 726 (“When the State seeks to
introduce evidence that was seized during a warrantless search, it bears the burden of
showing the need for an exemption from the warrant requirement and that its conduct fell
within the bounds of the exception.”).

        State v. Stone, 165 W. Va. 266, 268 S.E.2d 50, (1980) overruled in part on other
       34

grounds by State v. Julius, 185 W. Va. 422, 408 S.E.2d 1 (1991).

                                              19
was based solely upon observations made during the illegal search.” 35 A later finding of

criminality does not a constitutionally-valid intrusion make. So, we need not examine

whether the protective sweep was appropriate under the circumstances that unfolded

afterward.



                                   IV.    CONCLUSION

               For the reasons set forth above, we find error in the circuit court’s order

denying Petitioner’s motion to suppress, and reverse the April 3, 2019 conviction and

sentencing order of the Circuit Court of Roane County and remand the case for further

proceedings.



                                                               Reversed and remanded.




       35
          Id. at syl. pt. 2. We further note that there is no independent source to serve as
the basis for the after-acquired search warrant, nor is there any other apparent exception
to the exclusionary rule.

                                            20